El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El apelante fue convicto del delito de homicidio voluntario, y alega que: el veredicto y la sentencia son contrarios a derecho y a la prueba aducida durante el juicio (a) porque la prueba presentada por el fiscal no era suficiente para justificar tal veredicto y sentencia, (b) porque no hubo prueba de que “la muerte fuera el resultado próximo y único” de la herida inferida por el apelante (asumiendo que así la hubiese inferido), (c) porque el jurado y la corte inferior pasaron por alto la prueba aducida por el acusado tendente a demostrar que la herida en cuestión fue casual y recibida en condiciones tales que no aparejaban responsabilidad criminal alguna por parte del acusado, y (d) porque no se probó que la muerte de Herminio Bosario, de haber sido ocasionada por el acusado, fuera causada ilegal y negligentemente.
El primer testigo del fiscal, Boque López, estaba en un cuarto que tenía una ventana o puerta que daba a un ca-llejón estrecho que separaba las dos casas. El acusado ocupaba un cuarto al lado opuesto de este callejón, o que daba a un patio a que daba acceso el callejón. En el inte-rrogatorio directo, Boque, dijo que Hernández pasó por el callejón en dirección a Ja puerta del patio entre las dos casas; que el testigo oyó un disparo y que Bosario cayó en la puerta del cuarto ocupado por el testigo; que él no vió quien hizo el disparo ni el arma, pero que lo vió “a él” (al acusado) “y a su hermana” cuando vinieron en *89auxilio del herido; y que el testigo no sintió disputa, India, pelea o reyerta.
En la repregunta este testigo manifiesta qne .sabía qne el acusado estaba en su casa porque salió y dijo: “¿Qué bay, muchacho; qué te ha pasado ? Eso no es nada ’ ’; que Rosario llegó cerca de las tres y media y permaneció allí por algún tiempo jugando con el acusado en el patio; que los dos estaban jugando como si estuvieran disputando; que Rosario estaba bromeando con el acusado; que Rosario estaba a la puerta de la habitación del acusado y fué donde Herminio y le dijo: “Tú no tiras nada,” y el testigo le contestó: “Súbase para arriba, compadre, súbase para arriba, qne un tiro se le1'sale a cualquiera que fuera,” y él replicó: “Este no tira nada: éste es un cobarde”; que ellos hacían que estaban disputando; que la distancia en-tre el acusado y el testigo era como de cinco metros; que Rosario había estado bebiendo y que siempre que bebía es-taba de buen humor; que cuando se hizo el disparo Rosario cayó frente a la puerta de la habitación ocupada por el testigo; que Herminio no tenía nada en sus manos.
La declaración del médico que practicó la autopsia deja poco lugar a dudas de que la muerte sobrevino como re-sultado de las heridas.
El acusado fué inmediatamente al cuartel de la policía y dió cuenta de que había herido a Rosario, y entonces un policía se dirigió a la escena del suceso y la madre del acu-sado le entregó una escopeta y un cartucho vacío.
La declaración del médico arriba mencionado también in-dicó qne las heridas producidas por el disparo en el cuerpo del interfecto estaban esparcidas por un área considerable, habiéndose presentado como prueba la camisa y la cami-seta que Rosario usaba al tiempo del disparo.
Otro testigo, José Luciano, declaró, sin oposición u ob-jeción por parte del acusado,' respecto a una manifestación que se dice fué hecha por Rosario mientras era curado en el hospital, al efecto de que había visitado la casa de Juan *90Ramírez, padre del acusado, y había hallado al acusado en su habitación como de costumbre, y que, siendo los dos amigos, había tocado al acusado, quien se sorprendió, y que Rosario se escondió en otra habitación; que el acusado su-ponía que había sido “Dominica” que estaba jugando con él y volvió a su cama diciéndole a Rosario que si volvía otra vez con esa “música” lo mataría, y así lo hizo.
La prueba de descargo tendió a demostrar que Rosario de jugando apuntaba con la escopeta hacia el acusado, quien trató de quitársela, y que el arma se disparó accidental-mente mientras luchaban por quitársela mutuamente. Pero otro médico que ocupó la silla testifical por la defensa, tam-bién declaró que las heridas cubrían un área de seis a siete pulgadas de diámetro. Este testigo igualmente manifiesta que no había señales de pólvora en la piel del interfecto, y al examinar la camisa y la camiseta en presencia del ju-rado, tampoco encontró indicio alguno de pólvora. Aunque no pretendió ser un perito y rehusó fijar las distancias con absoluta exactitud, este testigo confesó tener gran afición por la caza y una experiencia más o menos variada con escopetas así como con heridas causadas por disparos he-chos con esa arma. El testigo está en la absoluta seguri-dad de que habrían señales de pólvora no solamente en la ropa sino también en la piel si se hubiera hecho el disparo a una distancia menor de tres pies, pero que un disparo de municiones hecho desde poca distancia no se esparcería, sino que haría un agujero en el blanco; y que las heridas que aparecían en el cuerpo del interfecto fueron recibidas a una distancia de tres a siete pies del cañón.
El jurado practicó una inspección ocular del lugar del suceso y tomó las medidas o distancias entre los distintos sitios mencionados por los testigos y a los cuales hacían referencia en sus declaraciones.
Bajo las circunstancias, no podemos estar de acuerdo con el apelante en que el veredicto y la sentencia son con-*91trarios a derecho y a la prueba por ninguna de las razones señaladas según qneda indicado.
No hay señalamiento de errores por separado, pero la segunda, tercera y cuarta proposiciones sometidas por el apelante a intervalos en el curso de la argumentación contenida en el alegato, son substancialmente que la corte inferior cometió error al admitir en evidencia la declaración en inminente peligro de muerte prestada por Herminio Rosario, al admitir determinada pregunta y contestación y al excluir prueba con respecto al carácter peligroso y pendenciero de Rosario.
Francisco Montalvo Colberg, Juez Municipal de Cabo Rojo, mencionó dos visitas en su declaración, así como dos conversaciones y dos manifestaciones hechas por Rosario, las cuales se tomaron por escrito en forma de declaración en inminente peligro de muerte varias horas después del disparo. La primera entrevista fué como a las siete y media de la noche, en presencia del médico que asistía al he-rido, y la segunda, como a las nueve de la noche en presen-cia del jefe de la policía y del secretario de la corte municipal.
Se ofreció en evidencia la segunda de estas dos manifes-taciones, después de haberse tratado sin éxito de probar que había sido hecha como una declaración en inminente peligro de muerte, cuya admisión fué pronta y propiamente denegada por el juez sentenciador. El fiscal entonces trató de llevar ante el jurado la primera ¡declaración, no como una declaración en inminente peligro de muerte, sino como parte del res gestae. Tampoco tuvo éxito en esto, y la cuestión llegó a ser, por lo menos temporalmente, un inci-dente terminado.
El siguiente testigo que ocupó la silla testifical fué el policía Remedio López, quien estaba por declarar, no res-pecto a ninguno de los extremos mencionados por el juez municipal, sino con respecto a una conversación que se de-cía haber tenido lugar cuatro o cinco minutos después del *92disparo, cuando surgió el incidente en que se basa el ape-lante para su tercer motivo de error: sobre este punto los autos leen como sigue:
“¿Qué manifestación le hizo el Herminio Rosario a Ud? (De-fensor) Me opongo a que el testigo conteste. (Juez) Cuatro o cinco minutos después, vamos a ver eso. (Defensor) Vamos a fun dar nuestra oposición. El Tribunal Supremo de California, en su página 190 de la Enciclopedia Kerr’s California Penal Code, ha resuelto lo siguiente: ‘Evidence of police officer, to effect that after shot he ran to place where deceased was lying and had conversation with her for possibly half-minute or little longer, in which she declared that defendant was man who had shot her, is inadmissible, where such declaration is not made in defendant’s presence, and no foundation is laid for it as dying declaration.’ (Fiscal) Como dying declaration, pero no como parte de la res gestae. (Juez) Admitido, puede declarar el testigo.”
Se volvió a hacer la pregunta, y la defensa expresó el deseó de saber si el testigo quería decir que la conversa-ción había tenido lugar cuatro o cinco minutos después de haber llegado al hospital o cuatro o cinco minutos después del disparo. Entonces la corte intervino de propia inicia-tiva y dijo al fiscal que debía probar detalladamente, y si ello era necesario, por medio de otros testigos, todo lo que ocurrió o lo que se hizo durante el tiempo que había trans-currido entre el momento del disparo y el de la conversa-ción de referencia, a fin de que, en vista de las circunstan-cias, la corte pudiera tener una idea más clara de la situa-ción y pudiera hacer sus propias conclusiones.
Después de varias páginas de interrogatorio con respecto a los extremos indicados por el juez sentenciador, hallamos lo siguiente:
“(Fiscal) Con esa prueba preliminar nosotros introducimos como parte de la res gestae la declaración del testigo. (Juez) El testigo parte de que el acusado se presentó en el cuartel de la policía, el tiempo transcurrido entre el suceso y que el acusado se presentó al cuartel de la policía no ha sido determinado. (Fiscal) Vamos a dejar para determinar eso más tarde. (Juez) Presente todos los *93testigos que tiene, las personas que condujeron al herido al hospital municipal, los que estaban allí antes de presentar al testigo Remedio López. (Fiscal) Voy a traer un solo testigo para ese fin porque me tropecé con la acusación que no tenía más testigos, yo he tenido que traer todo el resto de la prueba. (Defensor) Nosotros nos re-servamos el derecho de repreguntar al testigo después que el fiscal termine con él. (Juez) Sobre la cuestión preliminar de si forma parte de la res gestae se puede preguntar ahora porque estamos en eso, en el preliminar. (Defensor) Entonces sobre lo preliminar nosotros podemos repreguntar. (Juez) ' Sí, puede repreguntar so-bre eso.”
Después de diez o doce páginas de repregunta, se per-mitió que el testigo Remedio López abandonara la silla tes-tifical mientras se examinaba a otros testigos extensamente respecto a las circunstancias que rodeaban el traslado del herido al hospital. Entonces, e inmediatamente antes de que Remedio López reanudara' su declaración en el punto en que había sido interrumpido, surgió el incidente en que se basa el apelante para demostrar la admisibilidad de la declaración en inminente peligro de muerte hecha ante el Juez Municipal de Cabo Rojo.
Comenzó anunciando el fiscal que no tenía más prueba preliminar que ofrecer. A eso siguió una pregunta de la corte respecto a si había o no objeción a que se admitiera la declaración en inminente peligro de muerte hecha por el interfecto como parte del res gestae. Entonces la defensa argumentó extensa y detalladamente respecto a la suficien-cia de lo que el fiscal había demostrado, y en forma tal que no deja lugar a dudas, bien en cuanto al hecho de que la admisibilidad de la declaración hecha por Rosario en pre-sencia de Remedio López inmediatamente después de la lle-gada al hospital era la cuestión que se estaba considerando ni acerca del hecho ulterior y más significativo de que la defensa no estaba envuelta por el momento en ninguna con-fusión, mal entendimiento o impresión errónea a este res-pecto.
El segundo y tercer fundamento de la apelación a que *94ya nos hemos referido se exponen en la siguiente forma en el alegato:
“Segundo error. La corte inferior erró al admitir en evidencia el ‘Dying declaration’ de Herminio Rosario, a la admisión del cual documento se opuso la defensa y tomó excepción, según comprueba el récord en los particulares siguientes:
“ ‘El Fiscal termina su pruebe- preliminar y ofrece en eviden-cia la declaración dada por el interfecto ante el Juez Municipal de Cabo Rojo. La Corte interroga al abogado del acusado si bay opo-sición y dicbo letrado se expresa así: Nosotros nos vamos a oponer a que se admita esta declaración como res gestae por los motivos y fundamentos que consigna en el récord.
‘La Corte admite la evidencia y la defensa toma excepción.
“ ‘La'declaración es presentada en evidencia posteriormente.
“Tercer error. La corte inferior erró al admitir en evidencia la pregunta y respuesta que se transcriben a continuación:
“ ‘Pregunta propuesta por el fiscal: ¿Qué manifestación le hizo el Herminio Rosario a Ud? Defensor: Me opongo a que el testigo conteste: vamos a fundar nuestra oposición, etc. Fiscal: Como ‘dying declaration’ pero como parte de la res gestae. Juez: Admi-tido, puede declarar el testigo.’ ”
El argumento de la defensa en la corte inferior respecto a la admisibilidad de la declaración del policía Remedio López sobre la manifestación hecha por Rosario a su lle-gada al hospital se toma verbatim de la transcripción ta-quigráfica y se incorpora en el alegato del apelante como que se refiere a la propuesta admisión en evidencia de la llamada declaración en inminente peligro de muerte hecha ante el juez municipal varias horas después de haber tenido lugar la entrevista con el policía.
Sería superfluo comentar tales tácticas.
La transcripción taquigráfica no contiene referencia al-guna en relación con la llamada declaración en inminente peligro de muerte desde el momento en que fué ofrecida en dos ocasiones como prueba por el fiscal y excluida por dos veces por el juez de la corte inferior. Sin embargo, se ha unido el documento al final de ese récord, y el taquígrafo *95hace mención a él como qne fné admitido por la corte. In-eidentalmente, diremos qne el documento signe a la resolu-ción de la corte inferior en que se basa el apelante para sos-tener qne excluyó la prueba de mala reputación de Rosario, aunque la corte, a juzgar por la transcripción, resolvió que esa prueba era admisible.
El apelante, al comentar la incongruencia evidente entre la manifestación imputada al juez sentenciador por la trans-cripción y el contexto, insiste en que la prueba en cuestión fué en realidad excluida, tal como lo demuestra la excep-ción anotada por el acusado en aquel entonces.
Es enteramente claro que el incidente que nos concierne envolvía la admisibilidad de prueba tendente a demostrar los antecedentes y la mala conducta de Rosario. El juez municipal había sido llamado a declarar por segunda vez como testigo de la defensa sobre este punto, y no existe la más remota indicación en parte alguna del interrogatorio de este testigo en ese momento que se relacione con la de-claración en inminente peligro de muerte o respecto a de-claración alguna hecha por Rosario. Por tanto, nos incli-namos a estar de acuerdo con el apelante en que el juez sentenciador probablemente dijo en su resolución de que se queja el apelante que la prueba que el acusado estaba tra-tando de presentar era “inadmisible,” no que la misma u otra prueba que no fué ofrecida en ese momento era “ad-misible.” Sin embargo, y aunque parece bastante curioso, inmediatamente después de la excepción tomada por la de-fensa a esta resolución la transcripción dice que “la prueba admitida por la corte, copiada literalmente, dice así:” En-tonces sigue la llamada declaración en inminente peligro de muerte, la cual, según se dice en la posdata, fué firmada por el juez municipal, por el secretario de la corte municipal y por el jefe de distrito de la policía, como que fué hecha en presencia de estos funcionarios.
El juez sentenciador, en ausencia de objeción alguna o de observación de parte del abogado del apelante que no *96tomó parte en el juicio, o del fiscal de distrito que inter-vino en el caso a nombre de El Pueblo, aprobó esta trans-cripción sin haber modificación o enmienda, según fné certi-ficada por el taquígrafo y sometida por las partes.
Para los fines de esta opinión, por tanto, puede admi-tirse que la recrudescente declaración en inminente peligro de muerte fue admitida como prueba por la corte inferior, o por lo menos de algún modo misterioso, ese documento entró a formar parte del caso, bien durante el juicio o des-pués del mismo. Lo cierto es que nunca se hizo objeción alguna a la admisión de tal prueba al momento de ser ofre-cida, ni que el acusado tomó excepción a cualquier resolu-ción dictada por la corte en este sentido.
La cuarta proposición en que se basa el apelante es algo más plausible. Pero no se demuestra que el error, si al-guno hubo, perjudicara los derechos substanciales del acu-sado. Admitiendo para los fines de la argumentación, sin que lo resolvamos, que la mejor práctica hubiera sido per-mitir que el acusado probara los antecedentes y la mala conducta de Rosario, sin embargo, bajo las circunstancias de este caso en particular no estamos dispuestos a revocar la sentencia por ese único fundamento. Si, como alega el acusado, Rosario le estaba apuntando con una escopeta car-gada, entonces el acusado estaba suficientemente justificado al tratar de quitarle el arma a Rosario y hubiese estado jus-tificado al darle muerte, de ser necesario, con tal propósito. No se pretende alegar que Rosario estuviera buscando pe-lea o que tuviera la intención de acometer o inferirle daño corporal al acusado.
Por el contrario, toda la evidencia en este caso tiende concluyentemente a demostrar que Rosario estaba de muy buen humor, y que su disposición era retozona y amistosa. De suerte que parece razonablemente que la actitud del acusado no fué influida o provocada en ningún grado apre-ciable por el hecho, de ser un hecho, de que Rosario era una persona de carácter peligroso o pendenciero, aun cuando *97el acusado tuviera conocimiento de sus antecedentes a este respecto, y en aquel entonces.
No bubo indicación alguna del propósito de parte del acusado de probar que sabía que Rosario era un hombre pe-ligroso; y a menos que tuviera tal conocimiento, la prueba del carácter y la conducta anterior del interfecto era clara-mente impertinente. Y, en lo que se refiere a tal reputa-ción y conducta, que, de ser conocidas por el acusado pue-den ser consideradas como circunstancias atenuantes, el ju-rado parece haber dado al acusado el beneficio de cualquier duda sobre este punto al pedir clemencia para él, lo que pa-rece haber recibido la consideración favorable por el juez sentenciador al imponer una pena de dos años y seis me-ses de presidio.
Lo que hemos dicho sería suficiente para resolver esta apelación tal como ha sido presentada por el alegato del apelante; pero el fiscal de esta corte recomienda la revo-cación de la sentencia por errores que señala y que surgen de lo siguiente:
“1. La admisión por parte de la corte inferior de ciertas mani-festaciones hechas por el hoy interfecto, que fueron admitidas por la corte por el fundamento de que eran parte del res gestae.
“2. La admisión también por parte de la corte inferior de una declaración prestada por el interfecto ante el Juez Municipal de Cabo Rojo que se presentó como dying declaration y fué admitida por la corte.”
Estamos muy de acuerdo con la corte inferior, con los abogados del acusado y con el fiscal de esta corte en que la •llamada declaración en inminente peligro de muerte era in-admisible como tal y no hallamos nada en los autos que in-dique que fuera admitida.
El fiscal insiste en que este documento fué admitido; como prueba “por entender la corte que era parte del res. gestae, con la oposición de la defensa.” Pero no se hace re-ferencia a la página o parte de los autos en que la corte señale tal razón para admitir el documento en cuestión o *98en que se haya formulado objeción alguna a su admisión por tales fundamentos por parte del acusado. Tampoco ha-llamos base satisfactoria para la conclusión a que ha lle-gado el fiscal.
La parte de los autos en que descansa el apelante en su segunda proposición no tiene nada que ver con la admisión de la prueba documental, según ya hemos demostrado. El método empleado por el abogado del apelante para darle un aspecto diferente a lo que en realidad ocurrió en la corte inferior sólo sirve para dar más énfasis al extremo últimamente mencionado.
El fiscal también asume que el documento en cuestión incluye la manifestación que se dice haber sido hecha por Rosario a las siete o a las siete y media de la noche. Pero tal como hemos indicado anteriormente, el juez municipal declaró que la primera de las dos manifestaciones hechas en su presencia lo fué también, en presencia del médico que asistía al interfecto; y la segunda, en presencia del jefe de la policía y del secretario de la corte municipal, quienes certifican el escrito que ahora tenemos bajo nuestra consideración.
Desde luego, es concebible que el documento pudo haber sido ofrecido por el fiscal como parte del res gestae, al ter-minar la prueba de descargo, y que la defensa se opusiera a pesar del silencio absoluto de los autos acerca de tal ofre-cimiento u objeción. Pero se hace mención al escrito como la prueba admitida por la corte “inmediatamente después de,” y evidentemente refiriéndose a, una resolución que aca-baba de dictarse y que. fué objetada por la defensa, al efecto de que “la prueba es admisible.” T sería extraño que después de varias páginas de discusión respecto a la admisibilidad de cierta prueba introducida por el acusado para demostrar la mala reputación y los antecedentes del interfecto, el acusado tomara excepción de una resolución de que tal prueba era admisible. Sería aún más extraño si al final de tal discusión el juez sentenciador, sin resolver *99la cuestión qne estaba considerando, sin anunciar o indicar en la forma más remota su intención de dictar resolución sobre ninguna otra cuestión, dijera, con respecto' a una de-claración liecba en inminente peligro de muerte ofrecida como parte del res gestae, la cual fué excluida anterior-mente durante el juicio, y sin que se renovara tal ofreci-miento: “la corte resuelve que la prueba es admisible.”
Sería interesante saber si el juez sentenciador bizo al-gún comentario sobre esta alegada declaración en inmi-nente peligro de muerte como parte del res gestae al ins-truir al jurado, pero no se ban incluido en los autos ante nos las instrucciones dadas al terminar el juicio. T, sea esto como fuere, la resolución de este caso no depende de la proposición de que se dejó de admitir el documento de referencia. Basta que se demuestre que el acusado no ob-jetó la admisión del mismo en el momento en que fué ad-mitido, o que tomó excepción de la resolución- de la corte contra tal objeción, si no bubo objeción o resolución alguna en cuanto a este particular.
Por otra parte, si realmente jamás se admitió la llamada declaración en inminente peligro de muerte, la investiga-ción y determinación de la manera y circunstancias en que llegó a' incluirse el documento en la transcripción de la evi-dencia pueden dejarse a la sana discreción de la corte inferior y del Departamento de Justicia.
La declaración de Remedio López fué meramente acumu-lativa a la de José Luciano que babía sido ya admitida sin objeción o protesta por parte del acusado. En reali-dad no era otra cosa que otra versión o paráfrasis de la misma manifestación becba al mismo tiempo en presencia de ambos testigos y del médico que asistía al interfecto.
La declaración del médico tendió a demostrar que Rosario, debido a su estado de intoxicación y al efecto de la conmoción producida por la herida estaba imposibilitado de bacer una manifestación coherente e inteligible, y en reali-dad no bizo la manifestación en cuestión. Si Luciano y el *100policía dijeron la verdad, entonces el médico debió baber estado equivocado, por lo menos en lo que se refiere a ha-berse hecho en realidad la manifestación. La condición fí-sica y mental del paciente, en lo qne afectaba su habili-dad para relatar claramente lo* ocurrido era cuestión rela-cionada con la fuerza probatoria de la declaración realmente prestada por él más bien que con su admisibilidad en evi-dencia. Además, si Rosario, en menos de media hora des-pués del disparo y como resultado de la conmoción e into-xicación estaba impedido de hacer una relación clara y ra-zonablemente exacta de lo que en realidad había ocurrido, entonces parecería ser una presunción lógica que en igual o mayor grado le era imposible haber concebido o inven-tado una narración manifiestamente falsa aunque plausible.
De todos modos, la cuestión de si Rosario, dentro de las circunstancias que se desprenden de la investigación preli-minar a que nos hemos referido, tuvo o no suficiente tiempo y oportunidad para reflexionar y formular una manifesta-ción falsa, era principalmente una cuestión, en lo que con-cierne a la admisibilidad de la prueba, para ser determi-nada por el juez sentenciador. Si Rosario hizo o no la manifestación imputádale, y si, de haber sido hecha, la ma-nifestación era o no cierta, eran cuestiones de hecho-para ser dilucidadas por el jurado.
En el caso de El Pueblo v. Calventy, 34 D.P.R. 390, citamos con aprobación de Wigmore on Evidence los siguien-tes párrafos:■
“Este principio general se funda en la experiencia de que bajo ciertas circunstancias externas de conmoción física puede producirse una tensión do excitación nerviosa que paraliza las facultades refle-jas y pierden su control, de modo que la manifestación que entonces tiene lugar responda de una manera espontánea y sincera a las sen-saciones y percepciones reales ya producidas por la sacudida externa. Puesto que esta manifestación se hace bajo el dominio inmediato y sin control de los sentidos, y durante el breve período en que las consideraciones de interés propio no podían haberse traído entera-mente a colación por la reflexión razonada, la manifestación puede *101tomarse como especialmente digna de crédito (o, al menos, como qne carece de los motivos generales de falta de confianza), y por tanto como qne expresa la verdadera tendencia de la creencia del qne habla en cnanto a los hechos qne acaban de ser observados por él; y pnede, por tanto, recibirse como testimonio de aqnellos hechos. La situación ordinaria qne presenta estas condiciones es nna riña o accidente ferroviario. Pero el prinéipio mismo es nno amplio.” 3 "Wigmore, sección 1747, p. 2250.
“Las manifestaciones deben haber tenido lugar antes de que haya habido tiempo para idear y tergiversa/r, por ejemplo, mientras la excitación nerviosa se supone que todavía domina y las faculta-des reflejas están aun en suspenso. Esta limitación es en la prác-tica la materia de la mayoría de las resoluciones.
“Debe observarse que las manifestaciones no tienen que ser es-trictamente contemporáneas con la causa excitante; pueden ser sub-, siguientes a ella, siempre que no haya habido tiempo para que la influencia excitante pierda su influjo y sea disipada. La falacia, anteriormente tenida en cuenta por algunas cortes, de que la mani-festación debe ser estrictamente contemporánea (post., sec. 1756) debe su origen a la aplicación errónea de la doctrina del Acto Yerbal: ....
“Además, no puede haber ningún Umite de tiempo definido y fijo. Cada caso debe depender de sus propias circunstancias. . .
“Toda vez que la aplicación del principio depende, pues, ente-ramente de las circunstancias de cada caso, es por tanto imposible considerar las resoluciones sobre esta limitación como que tienen en rigor la fuerza de precedentes. El discutir de un caso a otro acerca de esta cuestión de ‘tiempo para idear o tergiversar’ es ju-gar con el principio y llenar los autos de sutilezas innecesarias e infructuosas. Hay una pérdida lamentable de tiempo por parte de las cortes supremas en tratar aquí bien de establecer o respetar pre-cedentes. En vez de esforzarse débilmente por lo imposible deben decisivamente insistir en que todo caso sea tratado por sus propias circunstancias. Debieran, si pueden hacerlo, levantarse perceptible-mente aun a la mayor altura de dejar la aplicación del principio absolutamente a la determinación de la corte sentenciadora. Hasta que sea alcanzado ese resultado benéfico las lucubraciones de las cor-tes supremas sobre los detalles de cada caso continuarán multipli-cando la lectura tediosa de la profesión.” Id., see. 1750, págs. 2255-2256.
En este caso, como en el de Calventy, no necesitamos *102llegar al extremo de adoptar sin. condición o reserva al-guna la indicación posterior del Profesor Wigmore de que la cuestión de admisibilidad debe dejarse en todos los ca-sos enteramente a la discreción de la corte inferior. Pero no bailamos nada en el alegato del fiscal en el presente caso que justifique una desviación de la regla enunciada en el caso de El Pueblo v. Calventy, al efecto de que en ausencia de un claro' abuso de discreción esta corte no intervendrá en la aplicación por el juez sentenciador del principio general envuelto, de acuerdo con las circunstancias que se desarrollaron durante el juicio. Ni tampoco encontramos que baya habido tal abuso de discreción en el presente caso.

Debe confirmarse la sentencia apelada.